Title: From Benjamin Franklin to Arthur Lee, 6 April 1778
From: Franklin, Benjamin
To: Lee, Arthur


Sir
Passy, April 6. 1778
Mr. Williams had Orders from Mr. Deane and my self to purchase and make up a large Quantity of Cloathing, and ship the same, in pursuance of the Orders of Congress. I imagine you were not in France when this Measure was taken, and so could not be consulted. But you certainly have been acquainted with it since your Return; I never heard that you made any Objection to it, and you may at any time have fuller Information if desired. I think the Orders of any two of us in these Cases are sufficient. And that if we have given Directions to an Agent of ours to draw on our Banker in Discharge of Contracts made properly for the Public Service, his Drafts ought to be honoured. The Reason of permitting him to draw on our Banker instead of ourselves, was as I understood it, convenient at that time to mask more effectually our building and equipping Vessels of Force. If in a single Instance he is known or suspected to have abused this Confidence plac’d in him, I am ready to join with you in putting a Stop to his Proceedings by ordering his Bills to be protested. If not, I think the publick Service requires that he should compleat his Orders, which as far as I have ever heard he has hitherto executed with great Care, Fidelity and Ability.
As to the want of Funds with Mr. Grand, I suppose that before the Bills drawn on him become due, which are charg’d in his Acct., and bring the Ballance against us, he will be fully supplied with what are necessary.
I send you herewith sundry Letters relating to our Affairs, for your perusal and Advice upon them. I have the honour to be, &c.
 
Notation: BF. to A. Lee Ap. 6. 1778.
